DETAILED ACTION
This office action is in response to amendments to application 16/351,879, filed on 02/24/2021.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments, filed 02/24/2021, have been entered.
Regarding objections to claims 14 and 20, the objections are withdrawn due to amendment. Claim 1 is newly objected to.
Regarding rejections of claims 2-8, 10-16, and 18-20 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment.
Regarding the rejections of claims 1-20 under 35 U.S.C. 103, the rejections are maintained based on the below responses to arguments and rejections.


Response to Arguments
	Applicant’s arguments, filed 02/24/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	The Examiner argues on page 6 of the Office Action that para. [0041] of Kim teaches the feature 
of "identifying, by the at least one processor, the fork data as corresponding to the target fork based on a distance between the first node and the second node meeting a preset condition." However, Kim at para. [0041] merely teaches that intermediate links shown in FIG. 2 provide a continuous path between two decision points and one or more intermediate lanes may divide DP1 from DP2. In an example, the second decision point occurs within a limited distance from the first decision point (e.g., 250 meters). 
	Applicant respectfully submits that the use of a limited distance such as 250 meters 
described in para. [0041] of Kim is merely for determining whether there is an intermediate link between the first decision point and the second decision point, and not for identifying a first road as a three-forked road even when at least two exit roads do not converge at the same first node, based on the distance between the first node and the second node.
	Examiner respectfully disagrees and first notes that the amended claim language no longer recites a “target fork”, and that the Office Action therefore no longer takes a position on such claim language.
Examiner further notes that the determination of distance between two decision points based on a predetermined threshold distance is exemplary of determining that a second decision point (referred to as a node in the instant application) is part of a multiple decision point situation (i.e. a three-way fork) instead of being two separate single decision point junctions (i.e. two independent two-way forks).
Examiner respectfully notes that while Kim uses different terminology than the instant application, both applications render the same determination obvious: namely that road data corresponds to three-way fork data. This is disclosed in detail in P. [0041]: “Additional, different or fewer generalized road junction types may be included, such as three-way … decision point situations. … As depicted in FIG. 2, each decision point situation includes an originating link that is the road segment immediately preceding a divergence, referred to as a decision point. … Multiple decision point situations (MDPS) include an originating link that divides into one or more links, including a destination link and an intermediate link.  Intermediate links provide a continuous path between two decision points and are not considered destination links.  For example, after a first decision point (DP1), an intermediate link leads to a second decision point (DP2).  An intermediate link then divides into one or more destination links.  One or more intermediate lanes may divide DP1 from DP2.  In an example, the second decision point occurs within a limited distance from the first decision point (e.g., 250 meters).”

Selecting the best matching component model as described in Kim does not have anything to do with "in response to the at least two exit roads not completely converging at the first node ... identifying, by the at least one processor, the fork data as corresponding to the three-way fork, based on a distance between the first node and the second node meeting a preset condition, and performing navigation broadcasting to graphically represent the first road as a three-forked road at which three roads in three directions are separated at the same node, the three roads being the entrance road and the at least two exit roads," as recited in claim 1.
Examiner respectfully disagrees and notes that determining that a junction matches, e.g., a multiple decision point situation archetype such as those illustrated in Fig. 5, particularly when modeled as in Figs. 15A-B, clearly involves identifying fork data as corresponding to a three-way fork when the model being matched represents a three way fork comprising an originating link and three destination or exit links joined by multiple decision points (or nodes). Examiner notes that the determination of a multiple decision point system as taught by Kim explicitly involves determining that at least two exit roads not converging at a first node, otherwise the junction would be a single decision point situation.
Examiner notes that Kim P. [0041] does teach determining a three-way fork based on a distance between a first node and a second node meeting a preset condition since P. [0041] explicitly discloses determining three-way decision point situations as well as identifying a distance between decision points as part of the determination of how many decision points a junction contains. Examiner accordingly interprets this renders plainly obvious “identifying, by the at least one processor, the fork data as corresponding to the three-way fork, based on a distance between the first node and the second node meeting a preset condition” as claimed.
Lastly, Examiner respectfully disagrees that Kim fails to teach “performing navigation broadcasting to graphically represent the first road as a three-forked road at which three roads in three directions are separated at the same node, the three roads being the entrance road and the at least two exit roads” based on Fig. 5 left group, any of the top three rows but row two, column one in particular; P. [0034]: “The 3D models are assembled in various combinations to create a 3D model of an entire physical road junction.  The complete model of the physical road junction may be rendered and displayed as a junction view image, using a static 2D rendering, a 3D animated view of the 3D model, or the like.”; P. [0038]: “The embodiments may allow for a navigation system to generate and render a junction model, and display a road junction view in an extraordinarily space-efficient manner given the number of different approximated junction configurations supported by the navigation system.”; and P. [0041]: “Additional, different or fewer generalized road junction types may be included, such as three-way … decision point situations.”
Examiner respectfully notes that Applicant’s definition of a three-forked road as “a three-forked road at which three roads in three directions are separated at the same node, the three roads being the entrance road and the at least two exit roads” is not a novel way of describing a three-forked road, and that describing a three-forked road in an obvious manner would necessarily be obvious to one of ordinary skill in the art.

Summary: Claims 1-20 remain rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the claim recites “perform the followings” on line 11. This should read “perform the following”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170284812), hereinafter Kim.

	Regarding claim 1, Kim teaches a method of identifying information during navigation, in a terminal comprising at least one processor, the method comprising:
extracting, by the at least one processor, fork data from navigation data, the fork data corresponding to a first road having a fork (see at least Kim P. [0040]: “In an embodiment, the server 125 or a mobile device 122 identifies a road junction from the map database 123a or 123b, respectively.  The map databases 123a and 123b include generalized 3D model templates or configurations of road junctions, rather than 2D images for each road junction, in order to provide realistic lane counts, lane connectivity, and road shapes for the physical road junctions.”);
extracting from the fork data, by the at least one processor, a first node on an entrance road and at least two exit roads (see at least Kim P. [0042]: “As depicted in FIG. 2, each decision point situation includes an originating link that is the road segment immediately preceding a divergence, referred to as a decision point.”; P. [0114]: “The geographic databases 123a and 123b may store or maintain geographic data such as, for example, road segment or link data records and node data records.  The geographic databases 123a and 123b may also store or maintain one or more look-aside tables (LAT).  The link data records are links or segments representing the roads, streets, or paths.  The node data records are end points (e.g., intersections) corresponding to the respective links or segments of the road segment data records.  The road link data records and the node data records may represent, for example, road networks used by vehicles, cars, and/or other entities.”),
the at least two exit roads being roads in different directions and one or more of the at least two exit roads being connected to the first node (see at least Kim Fig. 5 left group, any of the top three rows; Fig. 15B, multiple examples of nodes with two exit roads; P. [0115]: “Each road segment may be associated with two nodes (e.g., one node represents the point at one end of the road segment and the other node represents the point at the other end of the road segment).  The node at either end of a road segment may correspond to a location at which the road meets another road, i.e., an intersection, or where the road dead-ends.”);
identifying, by the at least one processor, the fork data as corresponding to a three-way fork in response to all of the at least two exit roads converging at the first node (see at least Kim Fig. 5 left group, any of the top three rows; P. [0040]: “In an embodiment, the server 125 or a mobile device 122 identifies a road junction from the map database 123a or 123b, respectively.  The map databases 123a and 123b include generalized 3D model templates or configurations of road junctions, rather than 2D images for each road junction, in order to provide realistic lane counts, lane connectivity, and road shapes for the physical road junctions.”; P. [0041]: “Additional, different or fewer generalized road junction types may be included, such as three-way … decision point situations.”);
in response to the at least two exit roads not completely converging at the first node, perform the following:
querying, by the at least one processor, a second node adjacent to the first node, the second node being on the entrance road, and another one or more of the at least two exit roads being connected to the second node (see at least Kim Fig. 5 left grouping, top two rows, multiple examples of roads with multiple decision point junction nodes on a single entrance road where one or more of the at least two exit roads are connected to a second decision point junction node; P. [0040]: “A 3D model will be displayed using the road junction template that best matches the physical road junction.”; P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction.  Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.” *Examiner notes that Applicant does not specially define “querying” a node, and interprets “query” or “querying” in the context of a node to mean identify or classify.)
identifying, by the at least one processor, the fork data as corresponding to the three-way fork based on a distance between the first node and the second node meeting a preset condition (see at least Kim Fig. 2, MPDS junction containing an intermediate link between a first and second node; P. [0041]: “FIG. 2 depicts a SDPS with an originating link dividing into exactly two destination links.  Multiple decision point situations (MDPS) include an originating link that divides into one or more links, including a destination link and an intermediate link.  Intermediate links provide a continuous path between two decision points and are not considered destination links.  For example, after a first decision point (DP1), an intermediate link leads to a second decision point (DP2).  An intermediate link then divides into one or more destination links.  One or more intermediate lanes may divide DP1 from DP2.  In an example, the second decision point occurs within a limited distance from the first decision point (e.g., 250 meters).”),
and performing navigation broadcasting to graphically represent the first road as a three-forked road at which three roads in three directions are separated at the same node, the three roads being the entrance road and the at least two exit roads (see at least Kim Fig. 5 left group, any of the top three rows; P. [0034]: “The 3D models are assembled in various combinations to create a 3D model of an entire physical road junction.  The complete model of the physical road junction may be rendered and displayed as a junction view image, using a static 2D rendering, a 3D animated view of the 3D model, or the like.”; P. [0038]: “The embodiments may allow for a navigation system to generate and render a junction model, and display a road junction view in an extraordinarily space-efficient manner given the number of different approximated junction configurations supported by the navigation system.”; P. [0041]: “Additional, different or fewer generalized road junction types may be included, such as three-way … decision point situations.”).


	Regarding claim 2, Kim teaches the method of claim 1.
	Kim further teaches wherein the identifying the fork data as corresponding to the three-way fork based on the distance between the first node and the second node comprises:
extracting a threshold meeting the preset condition when the entrance road is a single entrance road connected to the at least two exit roads (see at least Kim Figs. 5, 15A, and 15B; P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction. Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.”; P. [0062]: “For example, one or more extenders are used to model a distance before and after a decision point.  For example, a threshold number of extenders (e.g., two extenders before and after each decision point) or a threshold distance (e.g., 250 meters before and after each decision point) may be used.”); and
three-way fork in response to the distance between the first node and the second node being less than or equal to the threshold (see at least Kim P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction. Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.”; P. [0062]: “For example, one or more extenders are used to model a distance before and after a decision point.  For example, a threshold number of extenders (e.g., two extenders before and after each decision point) or a threshold distance (e.g., 250 meters before and after each decision point) may be used.” *Examiner notes that modeling a distance before and after a decision point and identifying a road junction as matching road geometry that corresponds to a predetermined model of a junction including three way forks is exemplary of the claimed limitation.).

Regarding claim 3, Kim teaches the method of claim 1.
Kim further teaches wherein the at least two exit roads comprise three exit roads (see at least Kim Fig. 5, several examples with three exit roads), and the identifying the fork data as corresponding to the three-way fork based on the distance between the first node and the second node comprises:
forming two two-way fork models by using each two adjacent exit roads in the three exit roads and a node, closest to the two adjacent exit roads, of the first node and the second node (see at least Kim Fig. 5, left group, all fork models in third row can be interpreted as two two-way fork models; P. [0034]: “A set of seamlessly interconnectable three-dimensional (3D) models of short road segments are provided that vary by shape and lane counts.  The 3D models are assembled in various combinations to create a 3D model of an entire physical road junction.”; Fig. 4, legend showing Fork Component L and Fork Component R in the context of combining component models as outlined in P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction.  Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.” *Examiner notes that while Kim does not verbatim recite forming two two-way forks, Kim correctly identifies that “the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction” and that it would be obvious to one of ordinary skill in the art that those junctions, e.g. those in Fig. 5, left group, all fork models in the third row can be modeled as two two-way fork models.); and
identifying the fork data as corresponding to the three-way fork in response to the entrance road being a single entrance road and the two two-way fork models being two consecutive two-forked roads having a distance between the two consecutive two-forked roads that meets a threshold (see at least Kim Fig. 5, three-forked road examples; Figs. 15A and 15B; P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction. Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.”; P. [0062]: “For example, one or more extenders are used to model a distance before and after a decision point.  For example, a threshold number of extenders (e.g., two extenders before and after each decision point) or a threshold distance (e.g., 250 meters before and after each decision point) may be used.”; P. [0094]: “At act 401, the server 125 defines and/or receives a plurality of road component models.  For example, the server 125 may receive a set of predefined road component models.  The road component models include fork component models, straight component models and curved component models.  Each of the road component models may vary by curvature, lane count, length or a combination thereof.” *Examiner notes that while Kim does not verbatim recite forming two two-way forks, Kim correctly identifies that “the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction” and that it would be obvious to one of ordinary skill in the art that those junctions, e.g. those in Fig. 5, left group, all fork models in the third row can be modeled as two two-way fork models. Kim further discloses combining existing models to form new models as outlined in P. [0034], and Examiner submits this would render obvious combining two two-way fork models to generate a further junction model as required by the claim.).

	Regarding claim 4, Kim teaches the method of claim 3.
	Kim further teaches the method further comprising:
correcting identification of the three-way fork according to a road net shape in the fork data (see at least Kim P. [0035]: “The following embodiments also describe system and methods for matching road geometries with componentized junction models.  Junction view images may be improved by matching the general shape of the road to a set of 3D component models of short road segments, improving the accuracy, depiction and orientation of the road junction in the rendered view images.  A set of component models is defined to include a variety of curvatures and possibly lengths.  A matching algorithm may be performed to select the component models that best match the road geometry (e.g., shape, curvature, length, positioning, etc.) from source map data representing a physical road junction.”).

	Regarding claim 6, Kim teaches the method of claim 4.
	Kim further teaches wherein the correcting comprises:
in response to a road having an attribute of a lane being present in the three exit roads (see at least Kim Fig. 15A), determining whether to filter out the road having the attribute of the lane according to an actual driving requirement (see at least Kim P. [0040]: “In an embodiment, the server 125 or a mobile device 122 identifies a road junction from the map database 123a or 123b, respectively.  The map databases 123a and 123b include generalized 3D model templates or configurations of road junctions, rather than 2D images for each road junction, in order to provide realistic lane counts, lane connectivity, and road shapes for the physical road junctions.  The generalized 3D model templates or configurations provide a complete specification of all road segment components needed to assemble a complete 3D model of a road junction and information on how to assemble the road segment components into the 3D model. … Junction inclusion rules may be performed to identify which physical road junctions that will be associated with 3D model templates.  For example, off-ramps and highway-to-highway connectors may be included, while T-shaped or four-way intersections and roundabouts may be excluded.  However, in other examples, additional, different or fewer model templates may be provided for other physical road junctions types.”), and identifying the three-way fork based on a result of the determining (see at least Kim P. [0041]: “FIG. 2 illustrates an example of two generalized road junction types.  In this example, road junctions are generally one of two types: a single decision point situation (SDPS); or a multiple decision point situation (MDPS).  Additional, different or fewer generalized road junction types may be included, such as three-way, four-way and higher order decision point situations.  For example, implementations for two-way splits in a roadway can be expanded to other implementations to support three-way, four-way, and higher order roadway splits.  As depicted in FIG. 2, each decision point situation includes an originating link that is the road segment immediately preceding a divergence, referred to as a decision point.  Each decision point situation includes destination links that are the road segments following a decision point.”).

Regarding claim 7, Kim teaches the method of claim 3.
Kim further teaches the method further comprising:
correcting identification of the three-way fork according to an angle range in the fork data (see at least Kim P. [0061]: “In other embodiments, a naming convention or other methodology for categorizing physical road junctions does not specify the specific component models to be used to construct the junction.  In these embodiments, the model is constructed using conditional logic. … In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles”).

Regarding claim 8, Kim teaches the method of claim 7.
Kim further teaches wherein the correcting comprises:
identifying the three-way fork in response to all of the three exit roads being located in a fan-shaped area ahead in a traveling direction (see at least Kim Fig. 5, several junctions could be considered “fan-shaped”; Examiner further notes that Fig. 4, legend, contains Fork Component L and Fork Component R which form a fan-shaped junction when combined; P. [0034]: “A set of seamlessly interconnectable three-dimensional (3D) models of short road segments are provided that vary by shape and lane counts. The 3D models are assembled in various combinations to create a 3D model of an entire physical road junction.”; P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction.”) and an angle range of the fan-shaped area being less than or equal to a second threshold (see at least Kim P. [0061] as above regarding exit and curve angles of junctions).

Regarding claim 9, Kim teaches a terminal (see at least Kim Fig. 1, #122), comprising:
at least one memory operable to store program code (see at least Kim P. [0129]); and
at least one processor operable to read the program code and operate as instructed by the program code (see at least Kim P. [0130]), the program code comprising:
data obtaining code configured to cause the at least one processor to extract fork data from navigation data, the fork data corresponding to a road having a fork (see at least Kim P. [0040]: “In an embodiment, the server 125 or a mobile device 122 identifies a road junction from the map database 123a or 123b, respectively.  The map databases 123a and 123b include generalized 3D model templates or configurations of road junctions, rather than 2D images for each road junction, in order to provide realistic lane counts, lane connectivity, and road shapes for the physical road junctions.”);
extraction code configured to cause the at least one processor to extract, from the fork data, a first node on an entrance road and at least two exit roads (see at least Kim P. [0042]: “As depicted in FIG. 2, each decision point situation includes an originating link that is the road segment immediately preceding a divergence, referred to as a decision point.”; P. [0114]: “The geographic databases 123a and 123b may store or maintain geographic data such as, for example, road segment or link data records and node data records.  The geographic databases 123a and 123b may also store or maintain one or more look-aside tables (LAT).  The link data records are links or segments representing the roads, streets, or paths.  The node data records are end points (e.g., intersections) corresponding to the respective links or segments of the road segment data records.  The road link data records and the node data records may represent, for example, road networks used by vehicles, cars, and/or other entities.”),
the at least two exit roads being roads in different directions and one or more of the at least two exit roads being connected to the first node (see at least Kim Fig. 5 left group, any of the top three rows; Fig. 15B, multiple examples of decision point nodes with two exit roads; P. [0115]: “Each road segment may be associated with two nodes (e.g., one node represents the point at one end of the road segment and the other node represents the point at the other end of the road segment).  The node at either end of a road segment may correspond to a location at which the road meets another road, i.e., an intersection, or where the road dead-ends.”);
first identification code configured to cause the at least one processor to identify the fork data as corresponding to a three-way fork in response to all of the at least two exit roads converging at the first node (see at least Kim P. [0040]: “In an embodiment, the server 125 or a mobile device 122 identifies a road junction from the map database 123a or 123b, respectively.  The map databases 123a and 123b include generalized 3D model templates or configurations of road junctions, rather than 2D images for each road junction, in order to provide realistic lane counts, lane connectivity, and road shapes for the physical road junctions. … A 3D model will be displayed using the road junction template that best matches the physical road junction.  In an example, map data for each physical road junction is added to the map database 123a and/or 123b (e.g., a core map) and is used to determine which model template best fits the physical road junction (e.g, using an algorithm).  Junction inclusion rules may be performed to identify which physical road junctions that will be associated with 3D model templates.” *Examiner notes that the term “target fork” in Applicant’s specification merely refers to an identified fork and that “target fork” does not limit the claim in any special way.); and
query code and second identification code, wherein, in response to the at least two exit roads not completely converging at the first node:
the query code is configured to cause the at least one processor to query a second node adjacent to the first node, the second node being on the entrance road, and another one or more of the at least two exit roads being connected to the second node (see at least Kim Fig. 15b, two separate nodes where two exit roads do not completely converge; P. [0040]: “A 3D model will be displayed using the road junction template that best matches the physical road junction.”; P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction.  Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.” *Examiner notes that Applicant does not specially define “querying” a node, and interprets “query” or “querying” in the context of a node to mean identify or classify.),
the second identification code is configured to cause the at least one processor to identify the fork data as corresponding to the three-way fork based on a distance between the first node and the second node that meets a preset condition (see at least Kim Fig. 2, MPDS junction containing an intermediate link between a first and second node; P. [0041]: “FIG. 2 depicts a SDPS with an originating link dividing into exactly two destination links.  Multiple decision point situations (MDPS) include an originating link that divides into one or more links, including a destination link and an intermediate link.  Intermediate links provide a continuous path between two decision points and are not considered destination links.  For example, after a first decision point (DP1), an intermediate link leads to a second decision point (DP2).  An intermediate link then divides into one or more destination links.  One or more intermediate lanes may divide DP1 from DP2.  In an example, the second decision point occurs within a limited distance from the first decision point (e.g., 250 meters).”), and
perform navigation broadcasting to graphically represent the first road as a three-forked road at which three roads in three directions are separated at the same node, the three roads being the entrance road and the at least two exit roads (see at least Kim Fig. 5 left group, any of the top three rows; P. [0034]: “The 3D models are assembled in various combinations to create a 3D model of an entire physical road junction.  The complete model of the physical road junction may be rendered and displayed as a junction view image, using a static 2D rendering, a 3D animated view of the 3D model, or the like.”; P. [0038]: “The embodiments may allow for a navigation system to generate and render a junction model, and display a road junction view in an extraordinarily space-efficient manner given the number of different approximated junction configurations supported by the navigation system.”; P. [0041]: “Additional, different or fewer generalized road junction types may be included, such as three-way … decision point situations.”).
Kim does not explicitly disclose the terms “query … a node” and “extracting” node information. However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention that such querying and extracting is exemplary of merely identifying data corresponding to a particular matching condition regarding three-way forks and other similar road junctions, and it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the road junction identification and classification including three-way fork identification for navigation 

Regarding claim 10, Kim teaches the terminal of claim 9.
Kim further teaches wherein the second identification code comprises:
code configured to cause the at least one processor to extract a threshold meeting the preset condition in response to the entrance road being a single entrance road connected to the at least two exit roads (see at least Kim Figs. 5, 15A, and 15B; P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction. Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.”; P. [0062]: “For example, one or more extenders are used to model a distance before and after a decision point.  For example, a threshold number of extenders (e.g., two extenders before and after each decision point) or a threshold distance (e.g., 250 meters before and after each decision point) may be used.”); and
code configured to cause the at least one processor to identify the fork data as corresponding to the three-way fork in response to the distance between the first node and the second node being less than or equal to the threshold (see at least Kim P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction. Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.”; P. [0062]: “For example, one or more extenders are used to model a distance before and after a decision point.  For example, a threshold number of extenders (e.g., two extenders before and after each decision point) or a threshold distance (e.g., 250 meters before and after each decision point) may be used.” *Examiner notes that modeling a distance before and after a decision point and identifying a road junction as matching road geometry that corresponds to a predetermined model of a junction including three way forks is exemplary of the claimed limitation.).

Regarding claim 11, Kim teaches the terminal of claim 9.
Kim further teaches wherein the at least two exit roads comprise three exit roads, and the second identification code comprises:
code configured to cause the at least one processor to form two two-way fork models by using each two adjacent exit roads in the three exit roads and a node, closest to the two adjacent exit roads, of the first node and the second node (see at least Kim Fig. 5, left group, all fork models in third row can be interpreted as two two-way fork models; Fig. 4, legend showing Fork Component L and Fork Component R in the context of combining component models as outlined in P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction.  Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.” *Examiner notes that while Kim does not verbatim recite forming two two-way forks, Kim correctly identifies that “the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction” and that it would be obvious to one of ordinary skill in the art that those junctions, e.g. those in Fig. 5, left group, all fork models in the third row can be modeled as two two-way fork models.); and
code configured to cause the at least one processor to identify the fork data as corresponding to the three-way fork in response to the entrance road being a single entrance road connected to the three exit roads and the two two-way fork models are two consecutive two-forked roads having a distance between the two consecutive two-forked roads that meets a threshold (see at least Kim Fig. 5, three-forked road examples; Figs. 15A and 15B; P. [0034]: “A set of seamlessly interconnectable three-dimensional (3D) models of short road segments are provided that vary by shape and lane counts.  The 3D models are assembled in various combinations to create a 3D model of an entire physical road junction.”; P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction. Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.”; P. [0062]: “For example, one or more extenders are used to model a distance before and after a decision point.  For example, a threshold number of extenders (e.g., two extenders before and after each decision point) or a threshold distance (e.g., 250 meters before and after each decision point) may be used.”; P. [0094]: “At act 401, the server 125 defines and/or receives a plurality of road component models.  For example, the server 125 may receive a set of predefined road component models.  The road component models include fork component models, straight component models and curved component models.  Each of the road component models may vary by curvature, lane count, length or a combination thereof.” *Examiner notes that while Kim does not verbatim recite forming two two-way forks, Kim correctly identifies that “the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction” and that it would be obvious to one of ordinary skill in the art that those junctions, e.g. those in Fig. 5, left group, all fork models in the third row can be modeled as two two-way fork models. Kim further discloses combining existing models to form new models as outlined in P. [0034], and Examiner submits this would render obvious combining two two-way fork models to generate a further junction model as required by the claim.).
	
Regarding claim 12, Kim teaches the terminal of claim 11.
Kim further teaches wherein the program code further comprises:
correction code configured to cause the at least one processor to correct identification of the three-way fork according to a road net shape in the fork data (see at least Kim P. [0035]: “The following embodiments also describe system and methods for matching road geometries with componentized junction models.  Junction view images may be improved by matching the general shape of the road to a set of 3D component models of short road segments, improving the accuracy, depiction and orientation of the road junction in the rendered view images.  A set of component models is defined to include a variety of curvatures and possibly lengths.  A matching algorithm may be performed to select the component models that best match the road geometry (e.g., shape, curvature, length, positioning, etc.) from source map data representing a physical road junction.”).

Regarding claim 14, Kim teaches the terminal of claim 12.
Kim further teaches wherein the correction code further causes the at least one processor to:
in response to a road having an attribute of a lane being present in the three exit roads (see at least Kim Fig. 15A), make a determination whether to filter out the road having the attribute of the lane according to an actual driving requirement (see at least Kim P. [0040]: “In an embodiment, the server 125 or a mobile device 122 identifies a road junction from the map database 123a or 123b, respectively.  The map databases 123a and 123b include generalized 3D model templates or configurations of road junctions, rather than 2D images for each road junction, in order to provide realistic lane counts, lane connectivity, and road shapes for the physical road junctions.  The generalized 3D model templates or configurations provide a complete specification of all road segment components needed to assemble a complete 3D model of a road junction and information on how to assemble the road segment components into the 3D model. … Junction inclusion rules may be performed to identify which physical road junctions that will be associated with 3D model templates.  For example, off-ramps and highway-to-highway connectors may be included, while T-shaped or four-way intersections and roundabouts may be excluded.  However, in other examples, additional, different or fewer model templates may be provided for other physical road junctions types.”), and identify the three-way fork based on a result of the determination (see at least Kim P. [0041]: “FIG. 2 illustrates an example of two generalized road junction types.  In this example, road junctions are generally one of two types: a single decision point situation (SDPS); or a multiple decision point situation (MDPS).  Additional, different or fewer generalized road junction types may be included, such as three-way, four-way and higher order decision point situations.  For example, implementations for two-way splits in a roadway can be expanded to other implementations to support three-way, four-way, and higher order roadway splits.  As depicted in FIG. 2, each decision point situation includes an originating link that is the road segment immediately preceding a divergence, referred to as a decision point.  Each decision point situation includes destination links that are the road segments following a decision point.”).

Regarding claim 15, Kim teaches the terminal of claim 11.
Kim further teaches wherein the program code further comprises:
correction code configured to cause the at least one processor to correct identification of the three-way fork according to an angle range in the fork data (see at least Kim P. [0061]: “In other embodiments, a naming convention or other methodology for categorizing physical road junctions does not specify the specific component models to be used to construct the junction.  In these embodiments, the model is constructed using conditional logic. … In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles”).

Regarding claim 16, Kim teaches the terminal of claim 15.
Kim further teaches wherein the program code further comprises:
identifying code configured to cause the at least one processor to identify the three- way fork in response to all of the three exit roads being located in a fan-shaped area ahead in a traveling direction (see at least Kim Fig. 5, several junctions could be considered “fan-shaped”; Examiner further notes that Fig. 4, legend, contains Fork Component L and Fork Component R which form a fan-shaped junction when combined; P. [0034]: “A set of seamlessly interconnectable three-dimensional (3D) models of short road segments are provided that vary by shape and lane counts. The 3D models are assembled in various combinations to create a 3D model of an entire physical road junction.”; P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction.”) and an angle range of the fan-shaped area being less than or equal to a second threshold (see at least Kim P. [0061] as above regarding exit and curve angles of junctions).

Regarding claim 17, Kim teaches a non-transitory computer storage medium storing instructions (see at least Kim P. [0005]: “In another embodiment, a non-transitory computer readable medium is provided including instructions that when executed are operable to match a road geometry with componentized junction models.”), which, when executed by at least one processor, cause the at least one processor to perform:
extracting fork data from navigation data, the fork data corresponding to a first road having a fork (see at least Kim P. [0040]: “In an embodiment, the server 125 or a mobile device 122 identifies a road junction from the map database 123a or 123b, respectively.  The map databases 123a and 123b include generalized 3D model templates or configurations of road junctions, rather than 2D images for each road junction, in order to provide realistic lane counts, lane connectivity, and road shapes for the physical road junctions.”);
extracting, from the fork data, a first node on an entrance road and at least two exit roads (see at least Kim P. [0114]: “The geographic databases 123a and 123b may store or maintain geographic data such as, for example, road segment or link data records and node data records.  The geographic databases 123a and 123b may also store or maintain one or more look-aside tables (LAT).  The link data records are links or segments representing the roads, streets, or paths.  The node data records are end points (e.g., intersections) corresponding to the respective links or segments of the road segment data records.  The road link data records and the node data records may represent, for example, road networks used by vehicles, cars, and/or other entities.”),
the at least two exit roads being roads in different directions and one or more of the at least two exit roads being connected to the first node (see at least Kim Fig. 5 left group, any of the top three rows; Fig. 15B, multiple examples of nodes with two exit roads; P. [0115]: “Each road segment may be associated with two nodes (e.g., one node represents the point at one end of the road segment and the other node represents the point at the other end of the road segment).  The node at either end of a road segment may correspond to a location at which the road meets another road, i.e., an intersection, or where the road dead-ends.”);
identifying the fork data as corresponding to a three-way fork in response to all of the at least two exit roads converging at the first node (see at least Kim P. [0040]: “In an embodiment, the server 125 or a mobile device 122 identifies a road junction from the map database 123a or 123b, respectively.  The map databases 123a and 123b include generalized 3D model templates or configurations of road junctions, rather than 2D images for each road junction, in order to provide realistic lane counts, lane connectivity, and road shapes for the physical road junctions. … A 3D model will be displayed using the road junction template that best matches the physical road junction.  In an example, map data for each physical road junction is added to the map database 123a and/or 123b (e.g., a core map) and is used to determine which model template best fits the physical road junction (e.g, using an algorithm).  Junction inclusion rules may be performed to identify which physical road junctions that will be associated with 3D model templates.” *Examiner notes that the term “target fork” in Applicant’s specification merely refers to an identified fork and that “target fork” does not limit the claim in any special way.);
querying a second node adjacent to the first node, the second node being on the entrance road, and another one or more of the at least two exit roads being connected to the second node (see at least Kim Fig. 15B; Fig. 5 left grouping, top two rows, multiple examples of roads with multiple decision point junction nodes on a single entrance road where one or more of the at least two exit roads are connected to a second decision point junction node; P. [0040]: “A 3D model will be displayed using the road junction template that best matches the physical road junction.”; P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction.  Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.” *Examiner notes that Applicant does not specially define “querying” a node, and interprets “query” or “querying” in the context of a node to mean identify or classify.); and
identifying the fork data as corresponding to the three-way fork based on a distance between the first node and the second node that meets a preset condition (see at least Kim Fig. 2, MPDS junction containing an intermediate link between a first and second node; P. [0041]: “FIG. 2 depicts a SDPS with an originating link dividing into exactly two destination links.  Multiple decision point situations (MDPS) include an originating link that divides into one or more links, including a destination link and an intermediate link.  Intermediate links provide a continuous path between two decision points and are not considered destination links.  For example, after a first decision point (DP1), an intermediate link leads to a second decision point (DP2).  An intermediate link then divides into one or more destination links.  One or more intermediate lanes may divide DP1 from DP2.  In an example, the second decision point occurs within a limited distance from the first decision point (e.g., 250 meters).”); and
performing navigation broadcasting to graphically represent the first road as a three-forked road at which three roads in three directions are separated at the same node, the three roads being the entrance road and the at least two exit roads (see at least Kim Fig. 5 left group, any of the top three rows; P. [0034]: “The 3D models are assembled in various combinations to create a 3D model of an entire physical road junction.  The complete model of the physical road junction may be rendered and displayed as a junction view image, using a static 2D rendering, a 3D animated view of the 3D model, or the like.”; P. [0038]: “The embodiments may allow for a navigation system to generate and render a junction model, and display a road junction view in an extraordinarily space-efficient manner given the number of different approximated junction configurations supported by the navigation system.”; P. [0041]: “Additional, different or fewer generalized road junction types may be included, such as three-way … decision point situations.”).
Kim does not explicitly disclose the terms “querying … a node” and “extracting” node information. However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention that such querying and extracting is exemplary of merely identifying data corresponding to a particular matching condition regarding three-way forks and other similar road junctions, and it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the road junction identification and classification including three-way fork identification for navigation purposes as taught by Kim in order to identify road junctions and provide navigation with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 18, Kim teaches the medium of claim 17.
Kim further teaches wherein the identifying the fork data as corresponding to the three-way fork based on the distance between the first node and the second node comprises:
single entrance road connected to the at least two exit roads (see at least Kim Figs. 5, 15A, and 15B; P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction. Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.”; P. [0062]: “For example, one or more extenders are used to model a distance before and after a decision point.  For example, a threshold number of extenders (e.g., two extenders before and after each decision point) or a threshold distance (e.g., 250 meters before and after each decision point) may be used.”); and
identifying the fork data as corresponding to the three-way fork in response to the distance between the first node and the second node being less than or equal to the threshold (see at least Kim P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction. Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.”; P. [0062]: “For example, one or more extenders are used to model a distance before and after a decision point.  For example, a threshold number of extenders (e.g., two extenders before and after each decision point) or a threshold distance (e.g., 250 meters before and after each decision point) may be used.”).

Regarding claim 19, Kim teaches the medium of claim 17.
comprise three exit roads (see at least Kim Fig. 5, several examples with three exit roads), and the identifying the fork data as corresponding to the three-way fork based on the distance between the first node and the second node comprises:
forming two two-way fork models by using each two adjacent exit roads in the three exit roads and a node, closest to the two adjacent exit roads, of the first node and the second node (see at least Kim Fig. 5, left group, all fork models in third row can be interpreted as two two-way fork models; P. [0034]: “A set of seamlessly interconnectable three-dimensional (3D) models of short road segments are provided that vary by shape and lane counts.  The 3D models are assembled in various combinations to create a 3D model of an entire physical road junction.”; Fig. 4, legend showing Fork Component L and Fork Component R in the context of combining component models as outlined in P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction.  Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.” *Examiner notes that while Kim does not verbatim recite forming two two-way forks, Kim correctly identifies that “the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction” and that it would be obvious to one of ordinary skill in the art that those junctions, e.g. those in Fig. 5, left group, all fork models in the third row can be modeled as two two-way fork models. Kim further discloses combining existing models to form new models as outlined in P. [0034], and Examiner submits this would render obvious combining two two-way fork models to generate a further junction model as required by the claim.); and
identifying the fork data as corresponding to the three-way fork in response to the entrance road being a single entrance road connected to the three exit roads (see at least Kim Fig. 5 left group, any of the top three rows; Figs. 15A and 15B; P. [0040]: “In an embodiment, the server 125 or a mobile device 122 identifies a road junction from the map database 123a or 123b, respectively.  The map databases 123a and 123b include generalized 3D model templates or configurations of road junctions, rather than 2D images for each road junction, in order to provide realistic lane counts, lane connectivity, and road shapes for the physical road junctions.”; P. [0041]: “Additional, different or fewer generalized road junction types may be included, such as three-way … decision point situations.”) and
the two two-way fork models being two consecutive two-forked roads having a distance between the two consecutive two-forked roads that meets a threshold (see at least Kim Fig. 5, three-forked road examples; Figs. 15A and 15B; P. [0061]: “In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles, curve angles, etc.).  There are nearly an infinite number of ways each component model may vary, therefore the junction model generated may more closely match the real world geometry of the physical road junction. Using a variable component models, a complete junction definition specifies each variant at every position in the road junction.”; P. [0062]: “For example, one or more extenders are used to model a distance before and after a decision point.  For example, a threshold number of extenders (e.g., two extenders before and after each decision point) or a threshold distance (e.g., 250 meters before and after each decision point) may be used.”; P. [0094]: “At act 401, the server 125 defines and/or receives a plurality of road component models.  For example, the server 125 may receive a set of predefined road component models.  The road component models include fork component models, straight component models and curved component models.  Each of the road component models may vary by curvature, lane count, length or a combination thereof.” *Examiner notes as above that it would be obvious to one of ordinary skill in the art that those junctions, e.g. those in Fig. 5, left group, all fork models in the third row can be modeled as two two-way fork models with a separation distance between two consecutive decision points within a threshold distance as recited in P. [0062].).

Regarding claim 20, Kim teaches the medium of claim 19.
Kim further teaches wherein the instructions further cause the at least one processor to:
correct identification of the three-way fork according to at least one of a road net shape and an angle range in the fork data (see at least Kim P. [0035]: “The following embodiments also describe system and methods for matching road geometries with componentized junction models.  Junction view images may be improved by matching the general shape of the road to a set of 3D component models of short road segments, improving the accuracy, depiction and orientation of the road junction in the rendered view images.  A set of component models is defined to include a variety of curvatures and possibly lengths.  A matching algorithm may be performed to select the component models that best match the road geometry (e.g., shape, curvature, length, positioning, etc.) from source map data representing a physical road junction.”; P. [0061]: “In other embodiments, a naming convention or other methodology for categorizing physical road junctions does not specify the specific component models to be used to construct the junction.  In these embodiments, the model is constructed using conditional logic. … In this example, the component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes (e.g., various exit angles”).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170284812), hereinafter Kim in view of Gibran et al. (US 20090281718), hereafter Gibran.

	Regarding claim 5, Kim teaches the method of claim 4.
	Kim does not explicitly teach wherein the correcting comprises: in response to a road having an attribute of a non-traffic lane being present in the three exit roads, identifying the three-way fork after filtering out the road having the attribute of the non-traffic lane.
	However, Kim does teach filtering fork data templates in response to determining the road has non-relevant attributes to fork data (see at least Kim P. [0040]: “Junction inclusion rules may be performed to identify which physical road junctions that will be associated with 3D model templates.  For example, off-ramps and highway-to-highway connectors may be included, while T-shaped or four-way intersections and roundabouts may be excluded.  However, in other examples, additional, different or fewer model templates may be provided for other physical road junctions types.”).
	In the same field of endeavor, Gibran teaches in response to a road having an attribute of a non-traffic lane being present, filtering out the road having the attribute of the non-traffic lane (see at least Gibran P. [0054]: “Also, a user's context can be defined, for example, in terms of occupation, e.g. a user whose occupation is a transport truck driver can employ context filtering to prevent downloading of map data for side streets on which the user's truck is incapable of traveling”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the non-travelable road filtering of Gibran in the fork data filtering of Kim in order to exclude road data that would create a false match for a particular road junction and therefore provide more accurate routing for a user with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 13, Kim teaches the terminal of claim 12.
Kim does not explicitly teach wherein the correction code further causes the at least one processor to: in response to a road having an attribute of a non-traffic lane being present in the three exit roads, identify the three-way fork after filtering out the road having the attribute of the non-traffic lane.
	However, Kim does teach filtering fork data templates in response to determining the road has non-relevant attributes to fork data (see at least Kim P. [0040]: “Junction inclusion rules may be performed to identify which physical road junctions that will be associated with 3D model templates.  For example, off-ramps and highway-to-highway connectors may be included, while T-shaped or four-way intersections and roundabouts may be excluded.  However, in other examples, additional, different or fewer model templates may be provided for other physical road junctions types.”).
	In the same field of endeavor, Gibran teaches in response to a road having an attribute of a non-traffic lane being present, filtering out the road having the attribute of the non-traffic lane (see at least Gibran P. [0054]: “Also, a user's context can be defined, for example, in terms of occupation, e.g. a user whose occupation is a transport truck driver can employ context filtering to prevent downloading of map data for side streets on which the user's truck is incapable of traveling”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the non-travelable road filtering of Gibran in the fork data filtering of Kim in order to exclude road data that would create a false match for a particular road junction and therefore provide more accurate routing for a user with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 20170199051) shares inventors with the primary reference cited herein and discloses much of the same subject matter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C.B./Examiner, Art Unit 3662
                                                                                                                                                                                                      /DALE W HILGENDORF/Primary Examiner, Art Unit 3662